CALL, District Judge.
In this ease the libel is based on the alleged violation of two sections, 581 and 584, of the Tariff Act of 1922 (Comp. St. Ann. Supp. 1923,' §§ 5841h, 5841h3), and importing certain liquors without a permit so to do.
The only evidence to support these charges is that, when -boarded, the boat was *397tied to the hank, no one aboard, and one sack of foreign liquor was found aboard, and some other sacks of liquor were recovered, by diving, from the water near the boat. This, it seems to me, is not sufficient proof upon which the court can predicate a decree for forfeiture or penalties.
The libel will be, therefore, dismissed.